Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a  cargo hold component system for a cargo hold of an aircraft, the cargo hold component system comprising: a plurality of floor elements for transporting and securing cargo in the cargo hold; and a plurality of fixing elements; wherein the floor elements are at least partially releasably fixable by the fixing elements to fixing sites on or in a cargo hold floor, such that,  when fixed to the fixing sites, the floor elements support a loading of the cargo hold with cargo containers and, when  a first group of the floor elements  is removed from the fixing sites by release of the fixing elements and a second group of the floor elements is partially removed from the fixing sites by release of the fixing elements, the cargo hold is configured for sealing in a  gas-tight manner as claimed in claim 1. The limitation of claim 16 individually or in combination is also not disclosed or rendered obvious in light of the Brown reference or any of the prior arts of record.

The closest prior art of record is Brown (2016/0244186). Claims 1 and 16 recite that the floor elements must be "at least partially releasably fixable by the fixing elements to fixing sites on or in a cargo hold floor...." that the Brown reference lacks. There is also no Serial No. 15/949,727disclosure in Brown regarding a second group of the floor elements is partially removed from the fixing sites .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642